NO. 07-03-0248-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                     FEBRUARY 20, 2004
                               ______________________________


                                      MARY JANE GONZALES,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

                FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;

              NO. A2817-0204; HON. ROBERT W. KINKAID, JR., PRESIDING
                        ________________________________

                                   Memorandum Opinion
                             ________________________________

Before QUINN and REAVIS, JJ., and BOYD S.J.1

        In one issue, appellant Mary Jane Gonzales appeals her conviction for injury to a

child. She contends that the trial court should have granted her motion for an instructed

verdict because 1) the State failed to prove that the alleged offense occurred in Castro




        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2004 ).
County or 2) in the alternative, there is no evidence that venue was proper in Castro

County. We affirm the judgment of the trial court.

       The failure to prove venue in the county of prosecution is reversible error. Black

v. State, 645 S.W.2d 789, 791 (Tex. Crim. App. 1983). However, unless the matter is

disputed in the trial court or the record affirmatively shows otherwise, we must presume

that venue was proven. TEX . R. APP. P. 44.2(c)(1); Jackson v. State, 105 S.W.3d 321, 328

(Tex. App.--Houston [14th Dist.] 2003, pet. ref’d).

       Here, appellant did move for a directed verdict on the basis that the evidence was

insufficient “to prove all of the elements of the offense, injury to a child.” However, in her

oral motion, nothing was said about venue. Indeed, the elements to which she alluded had

nothing to do with that topic. Given this and the rule that a general motion for directed

verdict like that at bar is insufficient to preserve any complaint about venue, Jackson v.

State, 105 S.W.3d at 328, we must conclude that the matter was not in dispute.

       Nor does the record affirmatively illustrate that venue was not established. For

instance, appellant herself introduced testimony indicating that she resided in Hart, Texas,

and the incident occurred in her home. We judicially notice that Hart, Texas, lies within the

boundaries of Castro County, the county specified in the indictment as the locale of the

crime. See TEX . R. EVID . 201(b) (permitting a court to take judicial notice of facts capable

of accurate and ready determination by resort to sources whose accuracy cannot

reasonably be questioned); 1.70 Acres v. State, 935 S.W.2d 480, 489 (Tex. App.

–Beaumont 1996, no writ) (stating that a court may take judicial notice of the location of

cities, counties, and boundaries because geographical facts such as these are easily

ascertainable and capable of verifiable certainty). Similarly, an officer testified that the

                                              2
“event” happened in Castro County. The State also produced evidence that the first doctor

to examine the child victim provided services to the local hospital which was in the Castro

County Hospital District. Furthermore, the Hart, Texas, Police Department conducted the

investigation. Finally, documentation appearing of record indicated that appellant and her

daughter (i.e. the victim) maintained a post office box in Hart, Texas. Though appellant

may contend that the foregoing litany of evidence does not prove that the crime occurred

in Castro County, it nonetheless prevents us from concluding that the record affirmatively

illustrates that venue in Castro County was not established.

       In sum, neither element mentioned in Rule 44.2(c)(1) was satisfied. So, we must

presume that venue was established in the trial court, overrule appellant’s issue, and affirm

the trial court’s judgment.



                                                  Brian Quinn
                                                     Justice

Do not publish.




                                             3